DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 2/3/2021.    Claims 1-12 are allowed.


REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a lightweight foldable bed with a reinforcing unit that provides addition strength in critical areas where an actuator is pushing against the bed frame.  Regarding objections to the drawings, Applicant has provided clarifying remarks and specific references to the originally filed specification which have overcome the drawing objections.  The closest art is considered to be US Patent Application Publication 2019/0328593 to Choi. Choi teaches an apparatus that is very similar to Applicant’s invention (note the similarity between Choi Fig. 2 and Applicant’s Fig. 8). However, an important and notable distinction exists in Applicant’s claim 1, which recites limitations directed toward “at least one reinforcing plate,” and which further recites Applicant’s configuration of these reinforcing units. The prior art of Choi teaches all other aspects of Applicant’s claimed invention, as well as the recited limitations of Applicant’s dependent claims. Applicant’s reinforcing units are seen most clearly at #9 in Fig. 4 (an can also be seen in detail in Figs. 5-7). Applicant’s bed is configured to have a hinge in the middle allowing the bed to fold. The bed of Choi also has this feature.  Applicant’s bed includes structures #9 as additional reinforcement between beams #12 and #22. Choi teaches comparable beams, unlabeled, in Fig. 1. However, Choi does not provide the additional 

   
CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Examiner, Art Unit 3673